BUSSEY, Judge.
Johnny Lee Valentine, is imprisoned in the county jail of Oklahoma County, Oklahoma, after his suspended sentence on a conviction of burglary in the second degree was revoked by the Honorable W. R. Wallace, Jr., Judge of the District Court of Oklahoma County, Oklahoma. The intention to lodge an appeal from said revocation of suspended sentence was announced in open court and a request that bond be set for the defendant pending said appeal was made. The trial court refused to set bond and this application for bond was filed and argued to this Court.
The application for bond is based upon an original holding by this Court that the order revoking a suspended sentence is an appealable order, decided on February 2, 1961 in Burgett v. State, A 12,976. When counsel appeared before this Court for oral argument they were informed that the Burgett decision was not yet final and a petition for rehearing had been filed. Since that time this Court has reconsidered its holding and has withdrawn the decision, stating in substance that an order revoking suspended judgment and sentence is not an appealable order. 362 P.2d 975. It therefore follows that since no appeal will lie from an order revoking a suspended judgment and sentence, the application for bond pending appeal in this case should be and the same is hereby denied.
NIX, P. J., and BRETT, J., concur.